DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 3-25-2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because as detailed in the restriction requirement the originally presented independent claims were drawn to different structures making them separate inventions, invention I comprises limitations drawn to the attitude of the cutting unit and maintaining the attitude during height adjustment while invention II comprises limitations drawn to a four-bar linkage and components to move the cutting unit in relation to the carrier frame. A search for these different inventive features would require independent searches and would result in different rejections.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 presents: “an automatically-actuated variable length member”, however claim 10 presents a “manually-driven variable length member”.  It is unclear how both variable length members can exist at the same time.  
Line 2, comprises the limitation "the operator interface module”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (USPN 5065568).
Regarding claim 10, Braun discloses a mower comprising: a vehicle (12); a cutting assembly (Figure 2 shows a cutting assembly that can be attached to the front of the vehicle 12 via a pivot mechanism 26) operably connected to the vehicle and capable of being driven by the vehicle, the cutting assembly comprising: a carrier frame (22/24/30) having a plurality of ground-engaging rotatable 
a four-bar linkage (Figure 2 shows a four bar linkage comprising elements 34/36. Column 5 lines 22-25) connecting the cutting unit to the carrier frame, 
and a manually driven, variable-length member having a first end linked to the cutting unit and a second end linked to the four-bar linkage (Figure 2 shows a manually driven variable length member 54/56/58 that connects on one end to the deck and at the other end to element 52 of the four bar linkage), the manually driven variable-length member configurable to cause movement of the cutting unit in relation to the carrier frame in response to a change in length of the manually driven variable-length member; wherein the manually driven variable-length member of the cutting unit is capable of moving the cutting unit with respect to the carrier frame to move the cutting unit from a first height of cut to a second height of cut (Lines 110-118. Lines 122-123 discloses remote operator control from the drive vehicle (Column 4 lines 18-32).
Braun discloses a single cutting assembly and is therefore lacking a plurality. 
Examiner takes official notice that it is old and well known to attach a plurality of independent cutting assemblies to a vehicle for mowing a wider swath and to accurately follow the ground contour.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to attach a plurality of the cutting assemblies of Braun to a vehicle.  

Regarding claim 11, Braun discloses wherein each of the ground-engaging rotatable members are independent of the vehicle (Wheels 32 are attached to the carrier frame).

Regarding claim 12, Braun teaches a manually operated linear actuation device to provide for height adjustment and is therefore lacking an automatic linear actuation device. 

An automated linear actuator would inherently comprise some form of operator interface module to raise and lower the cutting assembly.  
Regarding the additional claim limitations of conversion.  These limitations are drawn to process/method limitations that do not impart any positively claimed structural limitations and therefore are not given any patentable weight in an apparatus claim.  The claimed invention must comprise a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art teaching is capable of performing the process/method limitations, then it meets the claim.  Braun as presented in claim 10 clearly meets the structural limitations of the claim.  The combination detailed above in claim 12 shows that it is notoriously obvious to merely use different known mechanical equivalent actuation devices such as between manual and automatic as has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  This logic applies both ways.  The idea of merely converting between manual and automatic actuation is not patentable.  As the combination teaches the use of automatic height adjustment the process/method claim limitations are considered to be met.  

Regarding claim 13, Braun discloses wherein the plurality of ground-engaging rotatable members of each carrier frame define a reference plane, wherein each cutting unit has an attitude with respect to the reference plane of each respective carrier frame, wherein each cutting unit is configured to maintain the attitude with respect to the reference plane of each respective carrier frame as the 

Regarding claim 16, Braun discloses wherein the four-bar linkage connects a first side of the cutting unit to a first side of the carrier frame, and each cutting assembly further comprises a second four-bar linkage connecting a second side of the cutting unit to a second side of the carrier frame (Figure 2 shows a left and right four bar linkage).

Regarding claim 21, Braun discloses a draw bolt (54) that can be rotated (via crank 58) to extend and retract the manually-driven variable length member.  

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (USPN 5065568) as applied to claim 10 in further view of Kuhn (USPN 4441306).
Regarding claims 17 and 22, Braun is lacking a cut of height indicator located on the cutting unit. 
Kuhn discloses a manual height adjustable cutting deck and teaches the placement of a height of cut gauge with markings (62) located on the cutting unit, and an indicator member (Bottom of leg 48) that moves with the manual adjustment assembly.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Braun by adding a fixed gauge member to the mower and a moving indicator to the manual adjustment assembly as taught by Kuhn for the purpose of providing the operator a visible cut of height indicator. 

Claims 10-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LLberg (DE 202010007832) in view of Braun (USPN 5065568).
Regarding claim 10, LLberg discloses a mower comprising: a vehicle; at least one cutting assembly operably connected to the vehicle and capable of being driven by the vehicle (Lines 50 and 51 of the attached translation discloses a cutting assembly attached to a work vehicle), the at least one cutting assembly comprising: a carrier frame (Figure 1 shows a mower assembly with carrier frame 1) having a plurality of ground-engaging rotatable members (4/5) configured to follow a ground surface (Lines 51-52), 
a cutting unit (6) connected to the carrier frame, the cutting unit having at least one cutting blade (18), 
a four-bar linkage connecting the cutting unit to the carrier frame (Figure 1 shows a four-bar linkage that operates through elements 1, 7, 8 and 9), 
and a variable-length member (11) having a first end linked to the carrier frame and a second end linked to the four-bar linkage (Lines 108-109), 
the variable-length member configured to cause movement of the cutting unit in relation to the carrier frame in response to a change in length of the variable-length member; and a height of cut control system capable of moving the at least one cutting unit with respect to each respective carrier frame to move the cutting units from a first height of cut to a second height of cut (Lines 110-118. Lines 122-123 discloses remote operator control from the drive vehicle).
LLberg is lacking a plurality of adjustable cutting assemblies attached to the carrier vehicle.  
Examiner takes official notice that it is old and well known to attach a plurality of independent cutting assemblies to a vehicle for mowing a wider swath and to accurately follow the ground contour.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to attach a plurality of the cutting assemblies of LLberg to a vehicle.  

Examiner takes official notice that it is notoriously old and well known to merely switch between mechanical equivalent linear actuation devices.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to replace the automatic linear actuation device of LLberg with a manual linear actuation device to provide for a notoriously old and well known means of linear actuation that is more cost effective and less prone to damage.  
LLberg discloses a variable length member attached between the carrier frame and the four-bar linkage and is therefore lacking wherein the variable length member is connected to the cutting unit and the four-bar linkage.  LLberg further discloses in lines 124-127 that with an appropriate design only one cutting height adjustment cylinder may be sufficient.  
Therefore, it would have been an obvious matter of design choice to place the variable length member between the four-bar linkage and the cutting deck, as Applicant has not disclosed that the specific placement of variable length member solves any stated problem of the prior art or is for any particular purpose.  The placement of the variable length member between either the deck or carrier frame in relation to the four-bar linkage would perform equally well.  
	For the sake of argument, wherein it would not be considered obvious for LLberg to comprise the variable length member between the deck and four-bar linkage:
	LLberg discloses a rigid tube (10) connecting the left and right linkage assemblies that act to raise and lower the deck.   
Braun discloses a four-bar linkage height adjustable mower deck (20) and teaches the use of a single manual actuation device (54/56/58) located centrally on the deck and attached to a lateral bar (44/52) that couples to left and right four-bar linkage assemblies (34/36) that operate to raise and lower the deck (Column 4 lines 15-31). 


Regarding claim 11, LLberg further discloses wherein each of the ground-engaging rotatable members are independent of the vehicle (Wheels 4 and 5 are attached to the carrier frame of the mower assembly which floats on the ground during operation independent from the carrier vehicle).

Regarding claim 12, LLberg further discloses an operator interface module operable to receive operator input indicating a target height of cut, the operator interface module operably connected to the height of cut control system and configured to cause the height of cut control system to automatically move each of the plurality of cutting units with respect to each respective carrier frame based on the operator input (Lines 187-188 discloses remote cutting height adjustment.  Therefore, some form of interface module must exist to allow the operator to indicate a height of cut between 20mm-100mm.  The height of cut is considered to be automatic via hydraulic cylinder 11 as the operator does not have to manually extend or contract the cylinder).
It is noted that amendments to further define the operator interface as being a CPU with a GUI that carries out the automatic adjustments would overcome the current rejection, however operator interfaces with CPU/GUI technology is notoriously old and well known in the art and will most likely be met with a 35 U.S.C 103 type rejection and will not result in allowance.   

Regarding claim 13, LLberg further discloses wherein the plurality of ground-engaging rotatable members of each carrier frame define a reference plane, wherein each cutting unit has an attitude with respect to the reference plane of each respective carrier frame, wherein each cutting unit is configured to maintain the attitude with respect to the reference plane of each respective carrier frame as the cutting unit is moved from the first height of cut to the second height of cut (LLberg utilizes a four-bar linkage on both sides of the carrier frame to steplessly raise and lower the mower deck in relation to the frame.  Figures 1 and 2 show that the deck evenly raises and lowers in relation to a bottom plane on which the carrier wheels 4 and 5 rest.  Raising and lowering of the deck evenly would maintain the attitude of the deck in relation to the plane. It is noted that an “attitude” is considered to be any attitude to comprise positive, negative, or level).

Regarding claim 14, LLberg further discloses wherein the four-bar linkage comprises: a side link (9); and a first crank assembly (8) and a second crank assembly (7), each crank assembly having: a pivot attached to the carrier frame, a first arm pivotably connected to the cutting unit, and a second arm pivotably connected to the side link (Figure 1).

Regarding claim 15, the combination discloses wherein the four-bar linkage comprises a first crank assembly (LLberg 8) and a second crank assembly (LLberg 7), the mower further comprising a connector member (LLberg 10) pivotably connected to the variable-length member (The combination in view of Braun connects a single variable length member to the connector member 10 of LLberg), the connector member linked to one of first crank assembly and the second crank assembly (LLberg Figure 3 shows that the connector member 10 is linked to crank 7).

Regarding claim 16, LLberg further discloses wherein the four-bar linkage connects a first side of the cutting unit to a first side of the carrier frame, and each cutting assembly further comprises a second four-bar linkage connecting a second side of the cutting unit to a second side of the carrier frame (Figure 3 shows that each side of the mower assembly comprises a four-bar linkage).

Regarding claim 21, the combination discloses a draw bolt (Braun 54) that can be rotated (via crank 58) to extend and retract the manually-driven variable length member.  

Response to Arguments
Applicant's arguments filed 3-25-2021 have been fully considered but they are not persuasive.
Applicant traverses the restriction requirement in hindsight as the restriction was agreed to originally before the non-final action.  Restriction was based upon the original independent claims before a search was conducted.  As each independent claim had unique limitations not found in the other, the restriction is deemed proper.  If applicant wishes to amend the withdrawn independent claim to comprise all of the limitations of the co-pending independent claim the restriction requirement will be removed.  Further, upon indication of allowance the withdrawn claims will be reviewed for reinstatement as long as they do not require independent search and consideration.  As currently presented, claim 1 would still require a completely different search strategy than the current set of claims and claim 1 would be rejected with different art of record.  
First, applicant's arguments against the references individually on pages 9 and 10, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  


    PNG
    media_image1.png
    723
    908
    media_image1.png
    Greyscale

With regard to LLberg teaching away from an alternative placement of the variable length member, Examiner respectively disagrees. LLberg does not state that the variable length member has to stay on the side for any reason or that moving the member would render the invention inoperable.  He merely states that with a different design one member could be used because of the rigid tube 10 connecting both sides of the four-bar linkages.  This would actually lead one of ordinary skill of the art to explore all options of placement of a single variable length member.  A single variable length member would obviously be placed in the middle to balance force between the left and right mechanical components.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671